COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


SHERRY LYNN KNIGHT

v.   Record No. 1190-95-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
MITCHELL L. LANEY                                 JANUARY 11, 1996
AND
ROBERTA G. LANEY


               FROM THE CIRCUIT COURT OF YORK COUNTY
                 G. Duane Holloway, Judge Designate
            (Vicki Beard, on brief), for appellant.

            (James W. Elliott, on brief), for appellees.



     Sherry Lynn Knight appeals the decision of the circuit court

granting an interlocutory order of adoption.      The order granted

the petition of Mitchell L. Laney and Roberta G. Laney to adopt

Knight's infant daughter, Kayla Ashley Nicole Green.      In her

appeal, Knight contends that (1) the interlocutory order of

adoption is an appealable order; and (2) there was insufficient

evidence to support the circuit court's findings.      Upon reviewing

the record and briefs of the parties, we conclude that the

interlocutory order is an appealable order, but that the appeal

is without merit.    Accordingly, we summarily affirm the decision

of the trial court.    Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                   Appealable Interlocutory Order

     Pursuant to Code § 17-116.05, the Court of Appeals has

jurisdiction to hear an appeal from "[a]ny final judgment, order,

or decree of a circuit court involving: . . . [a]doption."    Code

§ 17-116.05(3)(g).   The Court of Appeals also has jurisdiction to

hear an appeal from "[a]ny interlocutory decree or order entered

in any of the cases listed in this section . . . (ii)

adjudicating the principles of a cause."    Id. § 17-116.05(4).

The interlocutory order of adoption effectively resolved the

issue between these parties.   Therefore, the interlocutory order

of adoption was an appealable order.    See Watson v. Shepard, 217
Va. 538, 539, 229 S.E.2d 897, 898 (1976).

                     Sufficiency of the Evidence

     Under Code § 63.1-225(E) (1993), the consent of the natural

parent to an adoption is required unless the court finds that the

parent's consent "is withheld contrary to the best interests of

the child."   "To so prove, the evidence must establish that the

person withholding consent is acting prejudicially to the child's

interest."    Frye v. Spotte, 4 Va. App. 530, 535-36, 359 S.E.2d
315, 319 (1987).
          A simple finding that adoption would promote
          the child's interest or that the adoptive
          parent could better provide for the child
          does not alone support the conclusion that
          consent was withheld contrary to the best
          interests of the child. Not only must the
          adoption be in the child's best interest, but
          a continuation of the relationship between
          the nonconsenting parent and the child must
          be detrimental to the child's welfare. If
          the relationship with the natural parent does



                                  2
            not benefit the child, yet it is not shown to
            be detrimental, there is insufficient
            justification for granting an adoption over
            the objection of the natural parent.


Id. at 536, 359 S.E.2d at 319.    An adoption over the parent's

objection should not be granted except upon clear and convincing

evidence.    Id. at 532, 359 S.E.2d at 317.   "[W]here the trial

court's decision is based upon an ore tenus hearing, that

decision is entitled to great weight and will not be disturbed on

appeal unless plainly wrong or without evidence to support it."
Linkous v. Kingery, 10 Va. App. 45, 57, 390 S.E.2d 188, 194

(1990).

     Kayla was born on February 3, 1992, and was placed in the

Laneys' home in May 1992.    As set out in the Statement of Facts,

Kayla "was born prematurely with a positive drug screen for

opiate, cocaine, metabolites and amphetamines, and . . . was

addicted to cocaine, heroin and Xanax."   Knight was incarcerated

for felony drug convictions at the time of the petition hearing,

and none of the parties at the hearing could state when Knight

would be released.    Knight also had given birth to another child

while incarcerated.   Knight provided no financial support or

physical care for Kayla after March 28, 1992.

     Knight opposed the adoption on the grounds that it was in

Kayla's best interest to continue to have a relationship with her

natural mother.   However, the evidence showed that there was no

relationship between Knight and Kayla after Kayla was placed in

the custody of the Laneys.   To the extent there had been a


                                  3
relationship before that time, it had been demonstratively

detrimental to Kayla's health and welfare.
          "Finding that the continuation of a poor,
          strained or nonexistent parent-child
          relationship will be detrimental to a child's
          future welfare is difficult. No one can
          divine with any assurance the future course
          of human events. Nevertheless, past actions
          and relationships over a meaningful period
          serve as good indicators of what the future
          may be expected to hold. Trial courts may,
          when presented with clear and convincing
          evidence, make an informed and rational
          judgment and determine that the continued
          relationship between a child and a non-
          consenting parent will be detrimental to the
          child's welfare."


Linkous, 10 Va. App. at 56, 390 S.E.2d at 194 (quoting Frye, 4

Va. App. at 536, 359 S.E.2d at 319).

     The Laneys were found to be "financially able and morally

suitable and proper persons to adequately maintain, care for and

train" Kayla.   The trial court found that clear and convincing

evidence proved it was in Kayla's best interests to grant the

Laneys' petition for adoption, and that a continued relationship

with Knight was detrimental to Kayla's welfare.   We cannot say

that the trial court's decision was plainly wrong or without

evidence to support it.

     Accordingly, the decision of the circuit court is summarily

affirmed.

                                                   Affirmed.




                                 4